DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case “closure means for closing” in claim 3 and 13 is interpreted as a structure encompassing a screw plug and connection per paragraph 0018 or a cover per paragraph 0020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11,19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gerstler et al (US Patent Application Publication US 2016/0202003 A1).
Regarding claim 1, Gerstler discloses (Figure 1-7) A device for cooling, heating and transferring heat, (heat exchanger 100) comprising: a single-piece block element (core 102 is made of an additive manufacturing process or any other process to limit the number of joints per paragraph 0038); at least one flow chamber arranged in the block element to allow the flow of a medium therethrough (a flow passage for second fluid 116 within second passageway 114, where the fluid flows through individual cells 108 or 156 as seen in figure 3-6), the at least one flow chamber having an inlet opening (at second inlet 120 and inlet plenum 134 where second fluid enters the heat exchanger per paragraph 0039) and an outlet opening (at second outlet 128 and outlet plenum 136 per paragraph 0039) and is defined at least partially by a diathermal wall to absorb or release thermal energy through the wall taking place through the medium (the sidewall 138 of the cells 108 forms a heat exchange surface through which first fluid 112 and second fluid 116 exchange heat per paragraph 0042); 
wherein the at least one flow chamber (in second passageway 114) is formed in the block element from a plurality of first mutually spaced apart channels which extend straight and in parallel with one another (channels for second fluid 116 flowing through second passageway portion 150 with hydraulic diameter 154 in figure 3,4 and 6 with a plurality of first channels shown by the arrows flowing in the right to left direction of annotated figure 6 in hydraulic diameter 154), and a plurality of second mutually spaced apart channels which extend straight and in parallel with one another (channels for second fluid 116 flowing through second passageway portion 150 flowing perpendicular to the first channels with a plurality of second channels shown by the arrows flowing in the down to up direction of annotated figure 6), 
wherein the first and the second channels are bores and have a circular cross-section (the second passageway portion 158 may have a circular  cross section per paragraph 0047 and as seen in figure 6), each of the first and second channels have two ends and are closed at least at one of the two ends (channels in second passageways 150 would contact the wall at casing 106 or the middle dividing barrier dividing the two halves of the core 102 seen in figure 1, where the passageways 150 for second fluid 116 are closed at either a barriers 174 of closed by the wall of the casing 106 as seen in figure 7, where the flow passageways 166 are for the second  fluid 116 per paragraph 0053, as such channels forming the flow passageways for second fluid 116 would be open at one end where the passageways connect to inlet plenum 134 or outlet plenum 136 in figure 1 and 2 and the flow passageways for the second fluid 116 would be closed where the passageways met either the casing 106 or the middle dividing barrier dividing the two halves of the core 102 seen in figure 1 and 2); 
wherein the second channels are arranged at an angle to the first channels such that the first and the second channels cross (as seen in figure 6, where the angle in the figure is approximately 90 degrees but can be any angle that enables the heat exchange to operate per paragraph 0044), wherein support pillars having a parallelogram-shaped cross-section are located within the respective at least one flow chamber between the crossing points of two adjacent first and two adjacent second channels ( sidewalls 158 form a pillar between the flow channels for the second fluid in the down to up direction and flow passageways 150 of the second fluid in the right to left direction as seen in annotated figure 6, where the pillars in annotated figure 6 have the shape of a parallelogram with rounded edge, with additional parallelograms shapes with rectangular or diamond explicitly disclosed as alternatives per paragraph 0047), and 
wherein the first and the second channels each have a uniform cross-section between regions of their two ends (the individual unit cells 108, 156 are joined together to be symmetrical ant therefor would have at least some cross sectional areas that are uniform per paragraph 0041 and the cells 108 have repeating geometric shapes per paragraph 0042).

    PNG
    media_image1.png
    429
    450
    media_image1.png
    Greyscale

Annotated Figure 6 of Gerstler

Regarding claim 7, Gerstler discloses the claim limitations of claim 1 above and Gerstler further discloses the first and second channels form angles of the same value with a side wall of the block element (as the side wall is not further defined the side wall can be any side wall of the block element such as sidewalls 158 of figure 6 were the channels are parallel to the sidewall and would for an angle of 0 degrees).

Regarding claim 8, Gerstler discloses the claim limitations of claim 1 above and Gerstler further discloses the at least one flow chamber comprises a first flow chamber provided to allow the flow of a heat-releasing medium therethrough (a flow passage for second fluid 116 within second passageway 114 and 150), and further comprises a second flow chamber provided to allow the flow of a heat-absorbing medium therethrough (flow passage for first fluid 112 within first passageway 110 and 148), wherein the diathermal wall is a common wall which separates the two flow chambers from one another (the sidewall 138 of the cells 108 forms a heat exchange surface through which first fluid 112 and second fluid 116 exchange heat per paragraph 0042).
Regarding claim 9, Gerstler discloses the claim limitations of claim 8 above and Gerstler further discloses the two flow chambers are arranged such that in each case a support pillar of one flow chamber is arranged congruently above a support pillar of the other flow chamber cross (sidewalls 158 form a pillar between the flow channels for the second fluid in the down to up direction and flow passageways 150 of the second fluid 116 in the right to left direction as seen in annotated figure 6, with the sidewalls 158 forming as similar structure for flow passages 142 for first fluid 112 in figure 6 which each individual cell 156 formed by the sidewalls 158 forming the passages and support structure for both the first and second fluid 112 and 116 in the first and second passageways 110 and 114).
Regarding claim 11, Gerstler discloses the claim limitations of claim 1 above and Gerstler further discloses the at least one flow chamber includes a first flow chamber (in flow passageways 114 and 150) and a second flow chamber (in flow passageways 110 and 148 which), when compared with one another, have channels with different diameters (the passageway 148 has a hydraulic diameter 152 and the passageway 150 has a hydraulic diameter 154, where as an alternative the hydraulic diameter 152 may be greater than the hydraulic diameter 154 per paragraph 0046).
Regarding claim 19, Gerstler discloses the claim limitations of claim 8 above and Gerstler further discloses the first flow chamber (in flow passageways 114 and 150) and second flow chamber (in flow passageways 110 and 148 which), when compared with one another, have channels with different diameters (the passageway 148 has a hydraulic diameter 152 and the passageway 150 has a hydraulic diameter 154, where as an alternative the hydraulic diameter 152 may be greater than the hydraulic diameter 154 per paragraph 0046).
Regarding claim 21, Gerstler discloses the claim limitations of claim 1 above and Gerstler further discloses wherein the at least one flow chamber comprises: a first flow chamber for the flow of a heat-releasing medium therethrough (a flow passage for second fluid 116 within second passageway 114); and a second flow chamber adjacent to the first flow chamber for the flow of a heat-absorbing medium therethrough (flow passage for first fluid 112 within first passageway 110) and separated from the first flow chamber at least in part by said diathermal wall (the sidewall 138 of the cells 108 forms a heat exchange surface through which first fluid 112 and second fluid 116 exchange heat per paragraph 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al (US Patent Application Publication US 2016/0202003 A1).
Regarding claim 6, Gerstler discloses the claim limitations of claim 1 above, however Gerstler does not explicitly disclose the first and second channels cross at an angle of less than 90 degrees as Gerstler only explicitly discloses an angle of approximately 90 degrees (per paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Gerstler from approximately 90degrees to between be less than 90 degrees as applicant appears to have placed no criticality on the claimed range (see paragraph 0021 indicating the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05 I.
	Regarding claim 22, Gerstler discloses the claim limitations of claim 1 above, however Gerstler does not explicitly disclose the first and second channels cross at an angle of 45 to 75 degrees.
Gerstler discloses (per paragraph 0044) the angle between channels can be optimized to any angles that allow the heat exchanger 100 to operate as described where the angle affects the function of the heat exchanger, as such an angle between passageways is disclosed to be a result effective variable in that changing angle changes the operation of the heat exchanger with certain angle may not allow the heat exchange to operate as described in Gerstler or may change the performance of the heat exchanger of Gerstler. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gerstler to make the angle between 45 to 75 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II.
	Regarding claim 23, Gerstler discloses the claim limitations of claim 1 above, however Gerstler does not explicitly disclose the first and second channels cross at an angle of 55 to 65 degrees.
Gerstler discloses (per paragraph 0044) the angle between channels can be optimized to any angles that allow the heat exchanger 100 to operate as described where the angle affects the function of the heat exchanger, as such an angle between passageways is disclosed to be a result effective variable in that changing angle changes the operation of the heat exchanger with certain angle may not allow the heat exchange to operate as described in Gerstler or may change the performance of the heat exchanger of Gerstler. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gerstler to make the angle between 55 to 65 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al (US Patent Application Publication US 2016/0202003 A1), in view of Lipp (US Patent 5,373,634).
Regarding claim 12 and 24, Gerstler discloses the claim limitations of claim 1 and 21 above respectively, however Gerstler does not explicitly disclose a method for producing the device where the first and second channels are produced by boring into the block element as Gerstler only explicitly discloses additive manufacturing in paragraph 0038 but states other manufacturing method may be used without further describing them. 
Lipp discloses (Figure 1) a heat exchanger core (in body 10) where the passages (a passageway or orifices 20 are formed via a drill bit 18, per Col. 3, line 65 through Col. 4, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic manufacturing method of Gerstler to have passageways be drilled or bored as taught by Lipp doing so would provide a known method for constructing a passage in a heat exchange core by drilling the passage as recognized by Lipp (per Col. 3, line 65 through Col. 4, line 26) and could increase the strength by not having any large open gaps between channels at eh ends of the heat exchanger structures as recognized by Lipp ( per Col. 3, line 16-29) .
Allowable Subject Matter
Claim 3, 4, 10, 13, 15-18, 25 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Gerstler disclose the claim limitations of claim 1 above Gerstler does not disclose the a common opening in a side wall for the two channels where the common opening is closed in a sealed manner as required by Claim 3, and 13. Since Gerstler disclose the open end which would constitute the other end of Gerstler is at the inlet or outlet plenums 134 or 136 and would not be able to be sealed as the heat exchanger would need the inlet end to be open to function. So while Nicoletti (US 5,179,853) discloses sealing channels of a heat exchanger with a plug it would not be obvious to combine as combining the sealing structure with the heat exchanger of Gerstler would cause the heat exchanger of Gerstler not to function. Claim 4, 25 and 26 would be allowable based on its dependency from claim 3. Claims 15, 16, and 18 would be allowable based on their dependency form claim 13.
Similarly regarding claim 10 and 17 Gerstler does not disclose all of the common channel openings for the first chamber in a first side wall and all of the common channel openings for the second camber in a second side wall opposite the first sidewall, as Gerstler discloses the inlets and outlets on the same side of the heat exchanger in figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sabo et al. (US 2018/0245854 A1), Manzo (US 2018/0187984 A1), Zaffetti et al. (US 2017/0356696 A1), Shedd et al. (US 2016/0116222 A1), Kusuda et al. (US 2014/0251585 A1), Morini (US 2010/0101755 A1), Revol (US 2005/0221150 A1), Miller (US 10,107,555 B1), and Itoh (US 5,213,153 A) all disclose heat exchange blocks with fluid channels some with fluid channels arranged at angles to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763